DETAILED ACTION
The amendment filed 5/2/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application number 17/006232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments regarding the applicability of the prior rejection under Fernandes et al. in view of Heijnen et al. filed 5/2/2022 to the instantly amended claims have been fully considered but they are not persuasive.  Applicant argues that Heijnen et al. teach away from a combination with Fernandes et al. since it does not teach the use of treads or a Caterpillar system.  This argument is not persuasive because one of ordinary skill in the art would recognize that the teachings as relied on in Heijnen et al. (as teaching wireless signals) are not only applicable to specific systems as disclosed in Heijnen et al. but would also have applicability to other systems, such as that disclosed by Fernandes et al.  Further, it should be noted that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (as cited MPEP 2143.01 I).  Applicant also argues that one of ordinary skill would not properly combine the teachings of Fernandes et al. and Heijnen et al. since Fernandes et al. employs treads or a Caterpillar system and Heijnen utilizes inflatable and deflatable gripping means. This argument is not persuasive because, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although the disclosures of Fernandes et al. and Heijnen et al. certainly do have differences, it has not been established why one of ordinary skill would not combine the teaches of such as articulated in the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2020/0300053) in view of Heijnen et al. (US 2012/0313790).  Fernandes et al. disclose a mobility platform capable of traveling in a downhole environment, comprising: a plurality of interconnected modules (fig 4, 32, 30, 28, etc) including at a forward end of the modules a navigation module (28), wherein the navigation module is configured by a processor (29), executing code therein to detect a feature of the downhole environment and direct the plurality of interconnected modules comprising the mobility platform toward the feature within the downhole environment (paragraph 97), the navigation module including: an arm (28 as shown extending from device); a sensor (27) disposed at a forward end of the articulating arm configured to detect the feature of the downhole environment (paragraph 97); a computing module (29) among the plurality of interconnected modules, the computing module being configured by a processor executing code therein to determine, from the feature, a first width of an upcoming portion of the downhole environment; and a drive module (30) among the plurality of interconnected modules, the drive module having extendable and retractable tractor treads (31, paragraph 97); wherein the computing module is further configured to: control the drive module to extend or retract the tractor treads to have the drive module with a second width less than a first width to fit the mobility platform in the upcoming portion in the selected lateral direction (paragraph 97), and control the drive module to drive the tractor treads to move the mobility platform in the upcoming portion in the selected lateral direction (paragraph 97); wherein the navigation module, computing module, and drive module are linearly interconnected (fig 4); wherein the navigation module, computing module, and drive module are removably interconnected (paragraph 108); wherein each of the navigation module, computing module, and drive module have housings that are substantially cylindrical with a respective module longitudinal axis (figure 4); wherein the navigation module, computing module, and drive module are interconnected with the respective module longitudinal axes substantially aligned to form the mobility platform and to define a substantially cylindrical shape along a mobility platform longitudinal axis (figure 4); wherein the tractor treads are extended or retracted laterally relative to the mobility platform longitudinal axis (paragraphs 97, 104, 105, as adjusting to diameter inherently in lateral direction); wherein the sensor emits a detection signal in the lateral direction for detecting the feature (paragraph 97, 103-105, as detecting diameter as shown, signal would necessarily be lateral); wherein the navigation module, computing module and drive module are interconnected with the respective module longitudinal axes substantially aligned (figure 4) to form the mobility platform.  Fernandes et al. does not disclose that the arm articulates, an actuator to bend the arm, that the detection signal is in a forward direction, ultrasonic detection or that the computing module controls the drive module with a first wireless signal to extend or retract the treads and the computing module controls the drive module using a second wireless signal to drive the tractor treads.
Heijnen et al. discloses mobility platforms comprising: an articulating arm (902); a sensor (906) disposed at a forward end of the articulating arm; an actuator (904) connected to bend the articulating arm in a selected lateral direction (paragraph 147); wherein a sensor emits a signal in a forward direction for detecting a feature (paragraph 99); wherein the detection signal includes ultrasonic waves (paragraph 99); and wherein modules communicate via wireless signals (paragraph 148).  Heijnen et al. also teach that different actions by the platform may include separate wireless signals (e.g. paragraph 114 vs paragraph 151).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the articulating arm and actuator features as taught by Heijnen et al. with the platform of Fernandes et al. in order to better detect obstacles in the well for quicker adjustment while moving.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide separate wireless signals to extend/retract the treads and to drive the treads, in order to ensure that the treads are at a proper/desired diameter prior to initiating their drive. In regard to the method claims, the normal use of the combination above would encompass the claimed steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
5/17/2022